Case 1:20-cv-00946-RBJ Document 41-1 Filed 06/02/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-CV-00946-RBJ

MARC JOSEPH, Individually and on Behalf of All Others Similarly Situated,

       Plaintiffs,

       v.

LIBERTY OILFIELD SERVICES INC., CHRISTOPHER A. WRIGHT, MICHAEL STOCK,
CARY D. STEINBECK, WILLIAM F. KIMBLE, PETER A. DEA, N. JOHN LANCASTER, JR.,
BRETT STAFFIERI, KEN BABCOCK, JESAL SHAH, MORGAN STANLEY & CO. LLC,
GOLDMAN SACHS & CO. LLC, WELLS FARGO SECURITIES, LLC, CITIGROUP GLOBAL
MARKETS INC., J.P. MORGAN SECURITIES LLC, EVERCORE GROUP L.L.C., PIPER
SANDLER & CO., TUDOR, PICKERING, HOLT & CO. SECURITIES, LLC, HOULIHAN
LOKEY CAPITAL, INC., INTREPID PARTNERS, LLC, PETRIE PARTNERS SECURITIES,
LLC, SUNTRUST ROBINSON HUMPHREY, INC., RIC ENERGY IV DIRECT PARTNERSHIP,
L.P., and RIC IV LIBERTY HOLDINGS, L.P.,

       Defendants.



       [PROPOSED] ORDER GRANTING MOTION OF CIPRIANO CORREA TO
     APPOINT LEAD PLAINTIFF AND APPROVE LEAD PLAINTIFF’S SELECTION
                              OF COUNSEL


       WHEREAS, the above-captioned securities class actions (the “Securities Class Actions”)

have been filed against certain officers and directors of Liberty Oilfield Services Inc., alleging

violations of the federal securities laws;

       WHEREAS, pursuant to the Private Securities Litigation Reform Act of 1995 (“PSLRA”),

15 U.S.C. § 77z-1(a)(3)(A)(i), on April 3, 2020, The Rosen Law Firm, P.A. (“Rosen Law”) issued

a notice to potential class members of the action informing them of their right to move to serve as

lead plaintiff within 60 days of the date of the issuance of said notice;

       WHEREAS, on June 2, 2020, Plaintiff Cipriano Correa (“Movant”) moved the Court to

appoint Movant as Lead Plaintiff and approve Movant’s selection of Rosen Law as Lead Counsel;
                                                    1
Case 1:20-cv-00946-RBJ Document 41-1 Filed 06/02/20 USDC Colorado Page 2 of 3




       WHEREAS, the PSLRA provides, inter alia, that the most-adequate plaintiff to serve as

lead plaintiff is the person or group of persons that has either filed a complaint or has made a

motion in response to a notice and has the largest financial interest in the relief sought by the Class

and satisfies the requirements of Fed. R. Civ. P. 23; and

       WHEREAS, the Court finding that Movant has the largest financial interest in this action

and prima facie satisfies the typicality and adequacy requirements of Fed. R. Civ. P. 23. See 15

U.S.C. § 77z-1(a)(3)(B)(iii)(I).

       IT IS HEREBY ORDERED THAT:

                APPOINTMENT OF LEAD PLAINTIFF AND LEAD COUNSEL

       1.        Pursuant to Section 27 of the Securities Act of 1933, Movant is appointed Lead

Plaintiff for the class as Movant has the largest financial interest in this litigation and otherwise

satisfies the requirements of Fed. R. Civ. P. 23.

       2.        Movant’s choice of counsel is approved, and accordingly, Rosen Law is appointed

Lead Counsel.

       3.        Lead Counsel, after being appointed by the Court, shall manage the prosecution of

this litigation. Lead Counsel is to avoid duplicative or unproductive activities and is hereby vested

by the Court with the responsibilities that include, without limitation, the following: (1) to prepare

all pleadings; (2) to direct and coordinate the briefing and arguing of motions in accordance with

the schedules set by the orders and rules of this Court; (3) to initiate and direct discovery; (4) to

prepare the case for trial; and (5) to engage in settlement negotiations on behalf of the Lead Plaintiff

and Class.




                                                    2
Case 1:20-cv-00946-RBJ Document 41-1 Filed 06/02/20 USDC Colorado Page 3 of 3




                                          SO ORDERED:


Dated: ________________, 2020
                                          HON. R. BROOKE JACKSON
                                          UNITED STATES DISTRICT JUDGE




                                      3
